UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4624



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WARREN MITCHELL COOPER,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(CR-02-1018)


Submitted:   January 30, 2004              Decided:   June 22, 2004


Before WIDENER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William F. Nettles, IV, Assistant Federal Public Defender,
Florence, South Carolina, for Appellant.     Rose Mary Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Warren Mitchell Cooper pleaded guilty to being a felon in

possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and

924(e) (2000). Cooper was sentenced as an armed career offender to

190 months of imprisonment, to be followed by five years of

supervised release.

          Cooper’s counsel filed a brief pursuant to Anders v.

California,    386   U.S.   738   (1967),   stating     that   there    were   no

meritorious grounds for appeal but raising two potential issues:

(1) whether the magistrate judge fully complied with Fed. R. Crim.

P. 11 before entering Cooper’s guilty plea, and (2) whether the

district court erred in enhancing Cooper’s sentence as an armed

career offender by counting his two prior convictions for failing

to stop for a blue light as crimes of violence.           Cooper was advised

of his right to file a pro se supplemental brief, but declined to

do so.

          We    have   reviewed    the   record   and    conclude      that    the

magistrate judge fully complied with the requirements set forth in

Rule 11 before entering Cooper’s guilty plea.              Further, we have

recently held that a prior conviction for failing to stop for a

blue light is a violent felony for purposes of the armed career

offender enhancement. United States v. James, 337 F.3d 387, 390-91

(4th Cir. 2003), cert. denied, ___ S. Ct. ___, No. 03-7639, 2004 WL




                                    - 2 -
47340 (Jan. 12, 2004).     Therefore, counsel’s arguments are without

merit.

           In accordance with the requirements of Anders, we have

reviewed   the   entire   record   in   this   case   and   have   found   no

meritorious issues for appeal.          Accordingly, we affirm Cooper’s

conviction and sentence.     This court requires that counsel inform

his client, in writing, of his right to petition the Supreme Court

of the United States for further review.         If the client requests

that a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for leave

to withdraw from representation.        Counsel’s motion must state that

a copy thereof was served on the client.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                                   AFFIRMED




                                   - 3 -